DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim(s)
Claims 1-28 have been examined. Claims 1, 9, 17, 23, 28 have been amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  
Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linberg (US. 20030041866A1) in view of Pless et al. (US20150321003A1hereinafter Pless) and further  in view of Skelton et al. (US. 20100010572A1) and further in view of Haller et al. (US 20020082665A1).  

With respect to claim 1, Pless teaches a method of modulating healthcare delivery to a patient having an implantable medical device (IMD), the method comprising:
establishing a remote care session between a controller device associated with the patient and a programmer device associated with a clinician, wherein the remote care session is established subsequent to verification of credential information corresponding to the controller device and the programmer device, the credential information demonstrating a prior establishment of a trusted association between the patient controller device and the IMD and the programmer device and the IMD, (‘866; Abstract: enable remote and continuous monitoring, management and maintenance of the IMDs by identifying critical medical events, determining optimal clinical settings and upgrading performance parameters based on prescriptive data. The modules are implemented in a data center having high-speed computers operating in a web-enabled environment. The modules and the IMDs communicate through wireless communications system via a programmer or an interface medical unit (IMD); Para 0068: Programmer [0068] 20 further comprises an interface module, which includes digital circuit, non-isolated analog circuit, and isolated analog circuit. The digital circuit enables the interface module to communicate with the interface controller module.; Para 0080: continuous monitoring of IMDs 10, 10′ and 10″ for remotely adjusting the settings of the implanted devices to promote optimum therapy and clinical care. The logic starts at step 166 where VEM 100 is initiated via telemetry or equivalent wireless communication system. Subsequently, under logic step 168 either programmer 20 or IMU 20′ is connected to VEM 100. Further, the user is authenticated, under logic step 170, before further access to information and operations in remote data center 62 is permitted. The logic proceeds to decision block 172 to check if the user has been verified. It should be noted that VEM 100 is used as a continuous, follow-up or real time system to enable adjustment of critical parameters of IMDs 10, 10′ and 10″ in real-time. Returning to decision block 172, if the user is not verified, the logic reverts back to step 170 where authentication of the user is requested ) 
Pless teaches 
wherein the clinician and the patient are remotely located with respect to each other and the remote care session includes an audiovisual (AV) communication session controlled by one or more audio controls and one or more video controls provided at the patient controller device and by one or more audio controls and one or more video controls provided at the clinician programmer device (‘003; Para 0085: Remote therapy provides audio, visual or tactile signals to patients;); 
responsive to determining that the patient requires remote therapy, providing one or more programming instructions to the patient's IMD via a remote therapy session of the remote care session with the patient controller device, wherein the AV communication session and the remote therapy session are controlled independently; (‘003; Para 0120: The remote therapy module 710 is configured to receive commands from a master device such as the device 110 (FIG. 4). Accordingly, it has no sensing and detection capabilities of its own; rather, it is driven by commands and scheduling information received from the master device via the communication subsystem 728. The Examiner inteprets no sensing and detection capabilities construed as controlled independently);
with the technique of enabling responsive therapy of Pless and communicating between an implantable medical devices in order to provide  the delivery of therapy according to a detected posture state of a patient
Linberg/Pless does not, but Skelton teaches 
responsive to detecting a first triggering event, pausing the remote therapy session wherein one or more remote care therapy setting controls provided at the clinician programmer device to facilitate one or more adjustments with respect to the patient's IMD are disabled, wherein the AV communication session 1s not impacted by the pausing of the remote therapy session; and (‘572; Para 0240: patient 12 may view button 56 as a “pause” button for the stimulation aspect it is configured to suspend; Para 0252: the detection of abnormal activity by IMD 14 may have triggered the suspension of the therapy initially)
responsive to detecting a second triggering event, resuming the remote therapy session with the patient wherein the one or more remote care therapy setting controls of the clinician programmer device are enabled (‘572; Para 0005: electrical stimulation therapy or other therapies, such as therapeutic agent delivery therapy. User interaction with the medical device may be accomplished via an external device, such as a patient programmer or clinician programmer; Para 0023: the disclosure relates to a method comprising receiving an indication from an external device to resume delivery of therapy to a patient that was previously turned off, wherein the therapy that was previously turned off comprises therapy delivered to the patient according to a detected posture state of the patient; obtaining therapy information defining the therapy; and resuming the delivery of therapy to the patient in response to the receipt of the indication, wherein the delivery of therapy is resumed according to the obtained therapy information.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify Adjustment of posture-responsive therapy  of Skelton into the systemof Linberg/Pless in order to provide  the delivery of therapy according to a detected posture state of a patient. .
Linberg/Pless/Skelton does not, but Haller teaches 
and one or more video controls provided at the patient controller device and by one or more audio controls and one or more video controls provided at the clinician programmer device (‘665; Para 0172: delivering a therapy to the patient (e.g., a pacing, cardioverting or defibrillating therapy, or administration of a drug or other beneficial agent to patient 5), or instructing patient 5 by audio, visual or other means such as video as illustrated in Para 0223). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to combine the Implantable system enabling responsive therapy of Linberg/Pless/Skelton and communicating between an implantable medical devices and a remote computer system of healthcare provider of Haller in order to provide audiovisual and video features on the external devices. 
Claims 9, 17 and 23 are rejected as the same reason with claim 1.

With respect to claim 2, the combined art teaches the method as recited in claim 1, Skelton discloses wherein at least one of the first triggering event and the second 572; Para 0261: pause and resume buttons in stimulation therapy). 
Claims 11-12, 18 and 24 are rejected as the same reason with claim 2.

With respect to claim 3, the combined art teaches the method as recited in claim 1, Skelton discloses wherein at least one of the first triggering event and the second triggering event is caused by activating one or more remote therapy session controls provided at the clinician programmer device, the one or more remote therapy session controls  comprising at least a "pause" control and a "resume" control (‘572; Para 0252: the detection of abnormal activity by IMD 14 may have triggered the suspension of the therapy initially; Para 0262). 

With respect to claim 4 , the combined art teaches the method as recited in claim 1, Skelton discloses wherein the first triggering event is programmatically caused in response to at least one of a low battery condition at the clinician programmer device, a low battery condition at the patient controller device, a low battery condition of the IMD, an indication that a quality of service (QoS) parameter associated with a network connection effectuating the remote care session is below a threshold, an indication that the patient is out of range of AV equipment associated with the patient controller device for a first select period of time, and an indication that the clinician is out of range of AV equipment associated with the clinician programmer device for a second select period of time (‘572; Para 0097). 

Claims 13, 19 and 25 are rejected as the same reason with claim 4.

With respect to claim 5, the combined art teaches the method as recited in claim 1, Skelton discloses wherein the one or more remote care therapy setting controls provided at the clinician programmer device comprise one or more of a pulse amplitude setting control, a pulse width setting control, a pulse frequency setting control, a firing delay control, a pulse repetition parameter setting control, a biphasic pulse selection control, a monophasic pulse section control, a tonic stimulation selection control, a bust stimulation selection control, a lead selection control, an electrode selection control, and a "stop stimulation" control (‘572; Para 0059; Para 0065; Para 0067). 
Claim 14 is rejected as the same reason with claim 5. 

With respect to claim 6, the combined art teaches the method as recited in claim 1, Skelton discloses wherein the one or more programming instructions are provided to the IMD to effectuate a remote care therapy application comprising at least one of a spinal cord stimulation (SCS) therapy, a neuromuscular stimulation therapy, a dorsal root ganglion (DRG) stimulation therapy, a deep brain stimulation (DBS) therapy, a cochlear stimulation therapy, a drug delivery therapy, a cardiac pacemaker therapy, a cardioverter-defibrillator therapy, a cardiac rhythm management (CRM) therapy, an electrophysiology (EP) mapping and radio frequency (RF) ablation therapy, an electroconvulsive therapy (ECT), a repetitive transcranial magnetic stimulation (rTMS) therapy, a vagal nerve stimulation (VNS) therapy, and one or more physiological condition monitoring applications (‘572; Para 0065). 
Claim 15 is rejected as the same reason with claim 4

With respect to claim 7, the combined art teaches the method as recited in claim 1, Skelton discloses further comprising pausing the AV communication session while the remote therapy session is paused and resuming the AV communication session when the remote therapy session is resumed (‘572; Paras 0102, 0151) . 
Claims 20, 26 are rejected as the same reason with claim 7. 


With respect to claim 8, the combined art teaches the method as recited in claim 1, further comprising: pausing the AV communication session and the remote therapy session independently from each other; and resuming the AV communication session and the remote therapy session independently from each other (‘572; Para 0023). 
Claim 21 is rejected as the same reason with claim 8. 

With respect to claim 10, the combined art teaches the healthcare delivery system as recited in claim 9, Skelton discloses wherein the one or more remote care therapy setting controls of the clinician programmer device are configured to be enabled when the remote therapy session is resumed responsive to a second triggering event (‘572; Para 0023). 


With respect to claim 16, the combined art teaches the healthcare delivery system as recited in claim 10, Skelton discloses further comprising a remote care session manager configured to maintain a first trusted association between the IMD and the clinician programmer device when the clinician programmer device and the patient are in close proximity of each other, and a second trusted association between the 572; Para 0145). 


With respect to claim 22, the combined art teaches the patient controller device as recited in claim 17, Skelton discloses wherein the program instructions further comprise instructions configured for effectuating a trusted association between the patient controller device and the IMD at a remote session manager when the patient controller device and the patient are in close proximity of each other (‘572; Para 0145). 


With respect to claim 27, the combined art teaches the clinician programmer device as recited in claim 23, Skelton discloses wherein the program instructions further comprise instructions configured for independently pausing the AV communication session and the remote therapy session and instructions configured for independently resuming the AV communication session and remote therapy session (‘572; Paras 0240, 0250). 

With respect to claim 28, the combined art teaches the clinician programmer device as recited in claim 23, Skelton discloses wherein the program instructions further comprise instructions configured for effectuating a trusted association between the clinician programmer device and the IMD at a remote session manager when the clinician programmer device and the patient are in close proximity of each other (‘572; Para 0145). 



Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686